Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacAdam (2009/0124915) and Chauhan et al (2017/0079539).

10 (currently amended). A method of visualizing an electrophysiology map of a portion
of a patient's anatomy using an electroanatomical mapping system, the method
comprising:
the electroanatomical mapping system receiving a plurality of electrophysiology
data points, the plurality of electrophysiology data points comprising a plurality of
electrophysiology signals; (see at least ¶8-10,38,and figure 3 of MacAdam)
the electroanatomical mapping system creating a histogram of values of a
characteristic of the plurality of electrophysiology signals; (MacAdam is silent as to histograms.  Chauhan teaches histograms; see at least figure 10c.  To use a histogram with the device of MacAdam would have been obvious since it would merely convey information in a predictable manner)
the electroanatomical mapping system analyzing the histogram of values to
determine a most dominant value; (at least figure 10a of Chauhan shows a most dominant value 725,and figure 10 c shows a most dominant value 745)
the electroanatomical mapping system defining a display convention for a
(at least ¶41 of MacAdam teaches using cycle length for producing a map. Thus, a display convention is deemed to be used.  Further, a display convention is deemed to be used  in Chauhan.  For example, at least figure 10d,10b,13b of Chauhan show maps which  display certain features, thus it is considered to have a display convention in order to display such features.  The features are not displayed randomly.)
the electroanatomical mapping system outputting the graphical representation of
the characteristic according to the display convention.  (see at least ¶41-43,45 of MacAdam)


Claim 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacAdam (2009/0124915) and Chauhan et al (2017/0079539),and further in view of DeMorree et al (2019/0142282).

See office action of 6/25/21.



Allowable Subject Matter
Claims 1-9,19,20 are allowed.
Claim 11-13,21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/Scott M. Getzow/Primary Examiner, Art Unit 3792